DETAILED ACTION
The following first action Notice of Allowability is in reply to the instant application filed 11/30/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 11/30/2020, 6/22/2021, 6/28/2021, and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests all of the limitations as they are recited in at least independent claims 1, 4, and 7. Claim 1 is directed to a “method of decoding downlink control information (DCI) by a user equipment (UE) in a wireless communication system.” Claim 4 is directed to a “user equipment (UE), the UE comprising: 25a transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations” virtually identical to the steps of the method from claim 1. Claim 7 is directed to an “apparatus configured to control a user equipment (UE), the apparatus comprising: at least one processor; and 20at least one computer memory operably connectable to the at least one 
Thus, taking claim 1 as a representative claim, none of the prior art of record teaches or suggests, when taken with all other claim limitations, a generated DCI with a demodulation reference signal (DMRS) cyclic shift field that indicates an index of an uplink semi-persistent scheduling (SPS) configuration that is related to control information of the DCI that was generated to activate the uplink SPS. Compare this with U.S. Pat. Appl. Publ’n No. 2017/0181155, to Chen et al., which describes sending a DMRS cyclic shift field, but does not do so to indicate an uplink SPS configuration. See Chen et al., ¶¶ [0075-0083].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2018/0213438 describes sidelink configuration and scheduling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413